Citation Nr: 9925563	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to May 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends, essentially, that his service-connected 
disorders, which consist of foot disabilities rated as 50 
percent disabling when considered on a combined basis, are of 
such severity as to preclude him from obtaining and 
maintaining substantially gainful employment.  He 
specifically alleges, "My condition is unique in that all the 
types of work I have ever been trained to do involve walking 
and standing."  

The Board believes, after a review of the record, that the 
report of a special VA examination would be helpful in 
ascertaining whether the veteran is, in fact, unable to work 
as a result of his bilateral foot disability or whether, in 
view of his vocational and educational background, at least 
sedentary employment is feasible.  The Board notes that he 
has not been accorded an examination by VA since April 1994.  
In addition, the Board believes that the information 
contained in his VA vocational rehabilitation file should be 
considered, and should be reviewed by the examiner, along 
with the rest of the veteran's claims folder, prior to this 
examination.  It is noted that the RO, in its February 1999 
Supplemental Statement of the Case, cited information 
contained in the veteran's VA vocational rehabilitation 
folder, but failed to associate that folder with his claims 
file when the claim was forwarded to the Board.


This case is accordingly REMANDED for the following:

1.  The RO should associate the veteran's 
VA vocational rehabilitation file with 
his VA claims folder. 

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his bilateral 
foot disorders since April 1994.

3.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if appropriate, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for foot problems since 
April 1994.

4.  Thereafter, the RO should accord the 
veteran a special VA orthopedic 
examination, in order to ascertain 
whether his bilateral foot disabilities 
are of such severity as to preclude him 
from obtaining and maintaining 
substantially gainful employment.  All 
tests indicated should be accomplished at 
this time.  The examiner should be 
specifically requested to set forth 
findings as to whether the veteran is in 
fact rendered unemployable as a result of 
his service-connected foot disabilities 
(to include the noncompensable bone graft 
residuals).  The examiner should be 
requested to indicate, in as much detail 
as necessary, the reasons and bases for 
the conclusion reached as a consequence 
of this examination. 


The RO is to ensure that the veteran's 
claims folder, to include his VA 
vocational rehabilitation file and any 
evidence obtained as a result of this 
Remand, is furnished to the examiner, for 
his or her review and referral, prior to 
this examination.  A copy of this Remand 
is also to be provided to the examiner 
prior to this examination.

5.  Upon satisfactory completion of the 
above actions, the RO should review the 
veteran's claim, and determine whether a 
total rating for compensation purposes 
based on individual unemployability due 
to service-connected disabilities is 
appropriate.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim 
should be made. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



